April 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       PACIFIC WESTERN BANK, AS SUCCESSOR BY MERGER TO
                 CAPITALSOURCE BANK, Appellant

NO. 14-14-00366-CV                          V.

                       BRAZORIA COUNTY, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Brazoria
County, signed April 24, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Pacific Western Bank, as successor by merger to
CapitalSource Bank, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.